Sup. Ct. N. C. Petitioners in these cases were sentenced *906to death. Imposition and carrying out of the death penalty in these cases constitute cruel and unusual punishment in violation of the Eighth and Fourteenth Amendments. Woodson v. North Carolina, ante, p. 280. Motion for leave to proceed in forma pauperis in No. 75-5697 granted. Certiorari granted, judgments vacated, and cases remanded to the Supreme Court of North Carolina for further proceedings in light of Mullaney v. Wilbur, 421 U. S. 684 (1975).
Mr. Justice Brennan would grant certiorari and set cases for oral argument.